Title: The American Commissioners to the Comte de Vergennes, 23 December 1776
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


Sir
Paris, Dec. 23. 1776
We beg Leave to acquaint your Excellency, that we are appointed and fully impowered by the Congress of the United States of America, to propose and negotiate a Treaty of Amity and Commerce between France and the said States. The just and generous Treatment their Trading Ships have received, by a free Admission into the Ports of this Kingdom, with other Considerations of Respect, has induced the Congress to make this Offer first to France. We request an Audience of your Excelly. wherein we may have an Opportunity of presenting our Credentials; and we flatter ourselves, that the Propositions we are instructed to make, are such as will not be found unacceptable. With the greatest Regard, we have the Honour to be, Your Excellency’s most obedient and most humble Servants
B FranklinSilas DeaneArthur Lee
His Excelly. the Count de Vergennes.
